Citation Nr: 0842324	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability. 

2.  Entitlement to service connection for residuals of a left 
tibia fracture. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1990 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a travel board 
hearing.  A hearing was subsequently scheduled for him in 
October 2008.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2008).  

The issues of service connection for a psychiatric disability 
and residuals of a left tibia fracture are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disability in June 2004; the veteran did not appeal the 
decision.

2.  Evidence received since the June 2004 RO decision was not 
previously considered and raises a reasonable possibility of 
substantiating the claim for a psychiatric disability




CONCLUSIONS OF LAW

1.  The June 2004 RO decision that denied service connection 
for a psychiatric disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 
(2003, 2008).

2.  New and material evidence having been submitted, the 
claim for service connection for a psychiatric disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2008), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a psychiatric disability and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a June 2004 rating decision, the RO denied the veteran's 
claim for service connection for bipolar disorder with 
depression.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the June 2004 decision became final 
because the veteran did not file a timely appeal.

The claim of entitlement to service connection for a 
psychiatric disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in April 2006.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's VA treatment records as 
his service treatment records were not of record.  In denying 
the veteran's service connection claim, the RO noted that 
there was no evidence establishing a relationship between his 
current psychiatric disability and service.   

The Board finds that the evidence received since the last 
final decision relates to an unestablished fact necessary to 
substantiate the claim.

Evidence received since the last final decision on the 
veteran's claim for service connection includes additional 
post-service treatment records and one service treatment 
record.  Significantly, the February 1993 service treatment 
record noted a diagnosis of rule out mental illness and 
depression.  This evidence is material since it shows that 
the veteran was seen in service for psychiatric problems.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection for a psychiatric disability is reopened.


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a psychiatric 
disability; to this extent, the appeal is granted.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Current 
treatment records show that the veteran has been diagnosed 
with various psychiatric disabilities, including 
schizoaffective disorder and bipolar disorder.  Additionally, 
as noted above, he was noted to have depression (and rule out 
mental illness) during active service.  Statements by the 
veteran and his mother together with photographs reflecting 
the veteran in a left leg cast support his claim that he 
broke his left tibia in service.  There is no evidence of 
current residuals of a left leg fracture.  On remand, the 
veteran should be afforded an examination to determine the 
nature and etiology of any current psychiatric disability and 
residuals of a left tibia fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination to ascertain 
the nature and etiology of any current 
psychiatric disability, including 
specifically, an assessment as to 
whether any current psychiatric 
disability is etiologically related to 
service.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

For any psychiatric disability found, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is 
causally related to the veteran's 
period of active service, including the 
notation of rule out mental illness and 
depression transcribed in February 
1993.  The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

2.  Schedule the veteran for an 
orthopedic examination to ascertain the 
nature and etiology of any current 
residuals of a left tibia fracture.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


